Citation Nr: 1216647	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-49 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received in order to reopen a claim for service connection for numbness on the left side of the body.

2.  Entitlement to service connection for numbness on the left side of the body.

3.  Entitlement to a rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, wife


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2011 hearing which was held at the RO.

The issues of entitlement to service connection for numbness of the left side of the body and entitlement to an increased rating for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for numbness on the left side of his body was initially denied in a rating decision that was dated in June 1982 because no relationship to the Veteran's service was shown.  He later sought to reopen his claim, and it was again denied in a rating decision that was dated in December 1993.  The Veteran was notified of these decisions and his appellate rights, but he did not perfect a timely appeal from either of these decisions.

2.  The evidence received since the December 1993 rating decision relates to an unestablished fact.


CONCLUSIONS OF LAW

1. The RO's rating decisions in June 1982 and December 1993 which denied service connection for numbness of the left side of the body are final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has been received to reopen the claim of service connection for numbness of the left side of the body. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken on the claim that is decided herein below, the Board finds that no further assistance in developing the facts pertinent to that claim is required at this time.  Necessary development of the Veteran's other claims are set forth in the remand section of this decision.

New and Material Evidence

In a June 1983 rating decision, the RO denied service connection for numbness of the left side of the Veteran's body because no relationship to service was found.  The evidence considered at that time included the Veteran's service treatment records and an undated VA examination report.  The Veteran did not timely file a notice of disagreement with this decision, which then became final.  The Veteran sought to reopen his claim in 1993 and his application was denied because new and material evidence was not submitted.  In addition to the evidence of record at the time of the prior denial, evidence considered at that time included some VA treatment records and a VA neurological examination dated in April 1993.  There is also a letter in the claims file prior to this rating decision indicating that VA attempted to obtain the Veteran's VA treatment records from the VA Medical Center in West Haven, Connecticut, where the Veteran claimed that he was treated for his left side numbness and headaches, but despite exhaustive searches the records could not be found.  The Veteran did not timely file a notice of disagreement with this decision either, and it became final. The Board must therefore first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

Evidence received since the December 1993 rating decision includes more recent VA treatment records, personnel records that were submitted by the Veteran, and a transcript of his and his wife's testimony at the June 2011 hearing.  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the June 2011 hearing, the Veteran testified that he first started experiencing numbness on the left side of his body shortly after leaving service.  He went to the VA for neurological testing but he had a bad experience with this.  He believes that his left sided numbness was caused by exposure to herbicides in Vietnam.  He testified that he was in country at Da Nang.  He had to prove this because he was told that his service personnel records were destroyed in a fire.  He had electrodiagnostic testing and was diagnosed with neuropathy.  

VA treatment records show that after electrodiagnostic testing in May 2009, the Veteran was diagnosed with early or developing predominantly axonal, sensory greater than motor, peripheral neuropathy primarily involving the left lower extremity with superimposed borderline left ulnar compression neuropathy at the elbow. A January 2009 treatment record indicated that it was his doctor's opinion that the Veteran's right sided numbness was "possibly" due to exposure to herbicides.  While the physician wrote right sided numbness, it is obvious she meant left sided numbness because the Veteran complained of left sided numbness for decades and has no complaints of right sided numbness.  A personnel record that was submitted by the Veteran showed that he was stationed at Da Nang, Vietnam in January and February of 1969.  In a May 2010 rating decision VA conceded that the Veteran served several tours in Vietnam.

While the Veteran's assertion that his peripheral neuropathy is subject to presumptive service connection because he served in Vietnam is erroneous, insofar as only acute or subacute peripheral neuropathy are presumptive conditions and he is not diagnosed with either of these types of neuropathy, service connection may also be proved on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In this case, the Veteran has submitted evidence of his exposure to herbicides and a physician has indicated a possible association between the Veteran's problem with left sided numbness and his exposure to herbicides.  Since this evidence goes directly to whether there is a nexus to service, it is sufficient to reopen the claim.  Moreover, the Veteran testified that he had problems with left sided numbness right after his service, and organic diseases of the nervous system are subject to presumptive service connection if manifest to a degree of 10 percent or more within one year of discharge from military service. 38 C.F.R. § 3.309.  This is also a basis to reopen the Veteran's claim. 


ORDER

New and material evidence having been received, the claim for service connection for left sided numbness is reopened.  



REMAND

The Veteran's claim for service connection for left sided numbness having been reopened, additional development, including provision of a VA examination, is necessary.  The Board notes that ordinarily the Veteran's personnel records and his treatment records from the VA Medical Center at West Haven from the 1970s would be necessary in order to appropriately develop the Veteran's claim, VA has previously tried to obtain both of these records and they have been found to be unavailable.

The Veteran's claim for a rating in excess of 10 percent for his migraine headaches also needs to be remanded for a new VA examination, as well as more recent treatment records.  When the Veteran was last examined for his migraine headaches in February 2009, he reported that he had weekly headaches that were not prostrating and ordinary activity was possible during the headaches.  At his July 2011 hearing, the Veteran reported that three or four times per month he gets a headache when he has to "get away from everything."  He cannot tolerate light or sounds.  He has to lie down in a dark room and he puts ice on his head.  He is unable to work or do household chores.  The Veteran's testimony indicates that his migraine headaches got worse since the February 2009 VA examination.  See VAOGCPREC 11-95 (when a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination).  

Given the other needed development herein, more recent VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he identify all treatment that he received for his headaches and left sided numbness since November 2009.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of his complaints of left sided numbness as well as the current severity of his migraine headaches.  The examiner should review the entire claims file, including any electronically stored treatment records, in conjunction with the examination.

With respect to his left sided numbness, for each disorder diagnosed the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that this disorder was caused by a disease or injury in service, including but not limited to exposure to herbicides.  A complete rationale should be provided for all conclusions which are expressed in the report of examination.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case.  

With respect to the migraine headaches, the examiner should fully document the symptoms and functional effects of the Veteran's headaches.  The examiner should note the frequency of prostrating attacks of migraine, and indicate how the Veteran's migraines impact his ability to maintain gainful employment.

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable, or less than fully favorable, to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


